The offense is robbery with firearms; punishment fixed at confinement in the penitentiary for a period of ninety-nine years.
The indictment appears to have been regularly presented. It is sufficient in form and substance.
The facts are not before this court; nor are there bills of exception complaining of any ruling of the trial court or other matter reviewable on appeal.
This case is a companion to Arlington v. State, No. 8236, recently affirmed. A like disposition must be made of the present appeal.
Affirmed. *Page 431